In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________

                        No. 02-19-00172-CV
                   ___________________________

THE PREMIER COMPANIES, INC., RAJ, INC., THE ULTIMA GEMINI GROUP,
 INC., RRSSR, INC., BKNM, INC., AND MAKA RENTAL PURCHASE, INC.,
                            Appellants

                                   V.

                FOUR A’S MESQUITE, LLC., Appellee


                On Appeal from the 348th District Court
                        Tarrant County, Texas
                    Trial Court No. 348-303532-18


                 Before Gabriel, Kerr, and Birdwell, JJ.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Agreed Motion to Dismiss Appeal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: October 3, 2019




                                           2